DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13 and 14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2019.
Response to Amendment and Status of Claims
Applicant's amendment, filed 11/24/2021, has been entered. Claims 1, 5, 6, 8, and 12 are amended, claim 11 is cancelled, and claims 16-18 are newly added. Claims 13 and 14 remain withdrawn as described above. Accordingly, claims 1-10 and 12-18 are pending with claims 1-10, 12, and 15-18 considered in this Office Action.
Applicant’s amendment to claim 8 has obviated the previously set forth rejection under 112b.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 has been considered.
Claim Notes
Amended claims 1, 5, and 6 now feature language directed to ‘a secondary phase’ and ‘optionally a primary phase’. It is noted that Applicant has not provided a definition of ‘primary’ and/or ‘secondary’ phases and therefore the phases are interpreted broadly.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Independent claim 6, a product claim, utilizes product by process language (see MPEP 2113) including the phrase “deposited by means of powder metallurgy” which invokes 112(f) because the phrase includes a generic placeholder (“by means of”), functional language (“deposited”), without sufficient structure for accomplishing the function. To be clear, “powder metallurgy” is a discipline/field. Please see 112b below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 5-10 and 12 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, independent claims 5 and 6 are directed to a wire and material or workpiece, respectively, but include the phrase “…comprising a scandium-containing aluminium powder alloy comprising…” (emphasis respectfully added for clarity). It is not clear how a final product, such as a wire, component, semi-finished product, or welding filler material, could be formed from an alloy and remain in powder form; as such, it is respectfully suggested that ‘powder’ be removed from the appropriate claims. In contrast, independent claim 1 remains interpreted as a powdered alloy. In the interest of the clarity of the record, claims 5 and 6 are not required to be in powder form and the preamble (i.e. wire and/or material or workpiece) controls.
Claim limitation “”wherein the scandium-containing aluminium powder alloy is deposited by means of powder metallurgy” (last two lines of claim 6) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure recites ‘powder metallurgy’ but only provides broad, exemplary types of powder metallurgy processes such as ‘spraying’ and/or additive layer manufacturing (see at least Paragraph 0011). It is important to note that ‘powder metallurgy’ is recognized by persons of ordinary skill as a discipline/field. It has been held that ‘a bare statement that known techniques or methods can be used does not disclose structure” in the context of a means plus function limitation Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ 2d 1118, 1123 (Fed. Cir. 2007). In the instant case, Applicant’s disclosures at Paragraph 0011 is not sufficient such that the person of 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In the interest of advancing prosecution, it is respectfully suggested that ‘means of’ be deleted from claim 6.
The term “high” in claim 17 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code and Graham v. Deere factual inquiries not included in this action can be found in a prior Office action.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (U.S. 2010/0319817).
Regarding claims 6 and 7, Norman et al. (hereinafter “Norman”) teaches an alloy composition comprising:
Element
Claimed (wt%)
Norman (wt%)
Citation
Overlap
Mg
0.5-10
About 3.0 to 7.0
0008
About 3-7
Sc
0.6-30
0 to about 0.6
0008
About 0.6
Zr
0.05-1.5
About 0.04 to 0.4
0008
About 0.04-0.4

0.01-1.5
0 to about 1
0008
0 to about 1
Zn
0.2-1.0
About 0.6 to 2.8
0008
About 0.2 to 1.0
Ti
0.01-0.2
About 0.01 to 0.3
0008
About 0.01 to 0.2
Si
≤ 0.25
Maximum about 0.3
0008
Maximum about 0.3
Fe
≤ 0.25
Maximum about 0.3
0008
Maximum about 0.3
Hf
≤0.5
About 0.04 to 0.4
0008
About 0.04 to 0.4
Li
At most 0.5
At most 0.05%
0023
At most 0.05
Balance
Aluminum
Aluminum
0008
Aluminum
Impurities
At most 0.5
< 0.2
0022
< 0.2


In the interest of the clarity of the record, it is noted that the claimed ranges for Ce, Be, and B include zero. Additionally, Norman discloses preferred examples at Paragraphs 0025 and 0026.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Norman teaches that the alloy is very suitable for aerospace applications but not so limited and can be processed to various product forms, e.g. sheet, thin plate, thick plate, extruded or forged products (Paragraph 0001) and advantageously in structural applications such as armour plate, moulding plate, pressure vessels, or in storage silos, tanker lorries, marine applications, aircraft rib, spar, frame, stringers, bulkheads, fuselage sheets, panels, and machined parts (Paragraph 0047) which meets the claimed ‘material or workpiece component’.
Norman further teaches that Mg-Zn phases (meeting claimed ‘secondary phase’) are precipitated in the alloy and lead to a significant improvement in the strength of the alloy product while benefitting from the increased corrosion resistance (Paragraph 0011).
With regard to the newly amended feature directed to ‘the scandium-containing aluminium powder alloy is deposited by means of powder metallurgy’, it is noted that this is product by process language. “E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). Further, this claim language invokes 112f as described in the 112f and 112b sections above. Norman teaches that the alloy can be made into various product forms (Paragraphs 0001 and 0047) which would structurally be the same material or workpiece despite being made by other methods such as extrusion or joining as taught by Norman at Paragraphs 0047 and 0048.
Claims 1, 3-10, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (U.S. 2010/0319817) in view of Palm (U.S. 2015/0027595 A1; Of Record).
Regarding claims 1 and 15, Norman teaches an alloy composition comprising:
Element
Claimed (wt%)
Norman (wt%)
Citation
Overlap
Mg
0.5-10
About 3.0 to 7.0
0008
About 3-7
Sc
0.6-30
0 to about 0.6
0008
About 0.6
Zr
0.05-1.5
About 0.04 to 0.4
0008
About 0.04-0.4
Mn
0.01-1.5
0 to about 1
0008
0 to about 1
Zn
0.2-1.0
About 0.6 to 2.8
0008
About 0.2 to 1.0
Ti
0.01-0.2
About 0.01 to 0.3
0008
About 0.01 to 0.2
Si
≤ 0.25
Maximum about 0.3
0008
Maximum about 0.3
Fe
≤ 0.25
Maximum about 0.3
0008
Maximum about 0.3
Hf
≤0.5
About 0.04 to 0.4
‘0.15-0.25’ (claim 15)
0008
About 0.04 to 0.4
Li
At most 0.5
At most 0.05%
0023
At most 0.05
Balance
Aluminum
Aluminum
0008
Aluminum
Impurities
At most 0.5
< 0.2
0022
< 0.2


In the interest of the clarity of the record, it is noted that the claimed ranges for Ce, Be, and B include zero. Additionally, Norman discloses preferred examples at Paragraphs 0025 and 0026. Norman additionally teaches that Al3Sc dispersoids are formed and impart greater strength (Paragraph 0017; meeting claimed ‘secondary phase’).
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Nevertheless, Palm teaches an aluminum material having improved precipitation hardening (Title and Paragraphs 0018 and 0039) having a similar alloy composition as that currently claimed and further teaches that the alloy is present in powder form (Paragraphs 0020 and 0063). Notably, Palm teaches that the alloy is suitable to make a lightweight component with lower residual component stress and high base material strength with improved precipitation hardening (Paragraph 0006). 
It would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to look to the teachings of Palm as the reference is analogous art and directed to a similar alloy composition that achieves high base material strength and improved precipitation hardening.
Regarding claim 3, Norman and Palm teach the alloy as applied to claim 1 above but Norman fails to expressly teach that the proportion of Zr is at most half of the proportion of Sc.
However, Zr is included by Norman in the range of about 0.04 to 0.4 wt% which includes values less than 0.3 wt%. To be clear, half of about 0.6 wt% Sc is about 0.3 wt%.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Norman and Palm teach the alloy as applied to claim 1 above but Norman fails to expressly teach that the proportion of the sum of Zr + Ti is less than 1/3 of the proportion of Sc.
However, the proportion of the sum of Zr + Ti is at the smallest about 0.05 and at the largest about 0.7 thereby providing a range of the sum of Zr + Ti to be about 0.05 to 0.7. A Zr + 
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Norman teaches an alloy composition comprising:
Element
Claimed (wt%)
Norman (wt%)
Citation
Overlap
Mg
0.5-10
About 3.0 to 7.0
0008
About 3-7
Sc
0.6-30
0 to about 0.6
0008
About 0.6
Zr
0.05-1.5
About 0.04 to 0.4
0008
About 0.04-0.4
Mn
0.01-1.5
0 to about 1
0008
0 to about 1
Zn
0.2-1.0
About 0.6 to 2.8
0008
About 0.2 to 1.0
Ti
0.01-0.2
About 0.01 to 0.3
0008
About 0.01 to 0.2
Si
≤ 0.25
Maximum about 0.3
0008
Maximum about 0.3
Fe
≤ 0.25
Maximum about 0.3
0008
Maximum about 0.3
Hf
≤0.5
About 0.04 to 0.4
0008
About 0.04 to 0.4
Li
At most 0.5
At most 0.05%
0023
At most 0.05
Balance
Aluminum
Aluminum
0008
Aluminum
Impurities
At most 0.5
< 0.2
0022
< 0.2


In the interest of the clarity of the record, it is noted that the claimed ranges for Ce, Be, and B include zero. Additionally, Norman discloses preferred examples at Paragraphs 0025 and 0026. Norman additionally teaches that Al3Sc dispersoids are formed and impart greater strength (Paragraph 0017; meeting claimed ‘secondary phase’).
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Norman does not teach that the aluminum alloy is provided as a wire; however, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention that an alloy composition could be formed into a wire as it is known in the art.
Palm teaches an aluminum material having improved precipitation hardening (Title and Paragraphs 0018 and 0039) having a similar alloy composition as that currently claimed and 
It would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to look to the teachings of Palm as the reference is analogous art and directed to a similar alloy composition that achieves high base material strength and improved precipitation hardening.
Regarding claims 6 and 18, Norman teaches an alloy composition comprising:
Element
Claimed (wt%)
Norman (wt%)
Citation
Overlap
Mg
0.5-10
About 3.0 to 7.0
0008
About 3-7
Sc
0.6-30
0 to about 0.6
0008
About 0.6
Zr
0.05-1.5
About 0.04 to 0.4
0008
About 0.04-0.4
Mn
0.01-1.5
0 to about 1
0008
0 to about 1
Zn
0.2-1.0
About 0.6 to 2.8
0008
About 0.2 to 1.0
Ti
0.01-0.2
About 0.01 to 0.3
0008
About 0.01 to 0.2
Si
≤ 0.25
Maximum about 0.3
0008
Maximum about 0.3
Fe
≤ 0.25
Maximum about 0.3
0008
Maximum about 0.3
Hf
≤0.5
About 0.04 to 0.4
0008
About 0.04 to 0.4
Li
At most 0.5
At most 0.05%
0023
At most 0.05
Balance
Aluminum
Aluminum
0008
Aluminum
Impurities
At most 0.5
< 0.2
0022
< 0.2


In the interest of the clarity of the record, it is noted that the claimed ranges for Ce, Be, and B include zero. Additionally, Norman discloses preferred examples at Paragraphs 0025 and 0026. Norman additionally teaches that Al3Sc dispersoids are formed and impart greater strength (Paragraph 0017; meeting claimed ‘secondary phase’).
prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Norman does not teach that the alloy is in the form of a material and/or workpiece but does teach that the alloy is very suitable for aerospace applications, but not so limited, and can be processed to various product forms, e.g. sheet, thin plate, thick plate, extruded or forged products (Paragraph 0001) and advantageously in structural applications such as armour plate, moulding plate, pressure vessels, or in storage silos, tanker lorries, marine applications, aircraft rib, spar, frame, stringers, bulkheads, fuselage sheets, panels, and machined parts (Paragraph 0047) which meets the claimed ‘material or workpiece component’.
Nevertheless, in the interest of compact prosecution, ‘material or workpiece’ is treated by Palm below.
Palm teaches an aluminum material having improved precipitation hardening (Title and Paragraphs 0018 and 0039) having a similar alloy composition as that currently claimed and further teaches that the alloy may be in the form of an extruded molded part (Claim 8; meeting claimed material or workpiece, see also Paragraph 0031 describing use of the processed aluminium material as a component in passenger transportation vehicles). 
Notably, Palm teaches that the alloy is suitable to make a lightweight component with lower residual component stress and high base material strength with improved precipitation hardening (Paragraph 0006). 
Palm does not expressly describe the deposition of the powder in a powder metallurgy fashion, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to recognize and appreciate that the powder of Palm’s alloy could be deposited using powder metallurgy processing and conditions. Specifically, Paragraphs 0066 and 0067 of Palm disclose a powder atomization method such as atomization or spraying of the melt. Further, Palm teaches that the alloy is present in powder form (Paragraphs 0020 and 
It would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to look to the teachings of Palm as the reference is analogous art and directed to a similar alloy composition that achieves high base material strength and improved precipitation hardening such that the person of ordinary skill would be motivated and have a reasonable expectation of success to use Norman’s alloy to make an extruded molded part (meeting claimed ‘material or workpiece’).
Regarding claim 7, Norman and Palm teach the material or workpiece as applied to claim 6 above. An extruded molded part (claim 8 of Palm) meets the broadest reasonable interpretation of a component or semi-finished product. See also Paragraph 0031 describing the use of the material as a component in passenger transportation vehicles including aircraft.
Regarding claim 8, Norman and Palm teach the material or workpiece as applied to claim 6 above but fail to expressly teach that the scandium-containing aluminium powder alloy is present in a layer.
However, Palm teaches that the alloy may be melted using a laser beam or an electronic beam (Paragraph 0023).
The ordinarily skilled artisan would recognize and appreciate that the alloy can be applied in a layer by using a laser beam that would sweep the surface of the powder.
Therefore, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to melt the alloy with a laser beam to create a layer of the alloy upon a surface.
Regarding claim 9, Norman and Palm teach the material or workpiece as applied to claim 6 above and Palm further teaches that the alloy is heated and subsequently cooled at a cooling rate of more than 10 K/s (Paragraph 0029).
Regarding claim 10, Norman and Palm teach the material or workpiece as applied to claim 9 above and Palm further teaches that the alloy is heated to a temperature of from 300 to 400°C (Paragraph 0030).
Regarding claim 12, Norman and Palm teach the material or workpiece as applied to claim 6 above and Palm further teaches that the alloy may be treated with a protective gas (Paragraphs 0030, 0073, and 0078). The ordinarily skilled artisan would recognize and appreciate that the gas utilized must be an inert protective gas such that undesirable reactions are avoided for the integrity of the alloy composition as well as safety of the metallurgist.
Regarding claim 16, Norman and Palm teach the alloy as applied to claim 1 above and Palm further teaches at Paragraphs 0066 and 0067 a powder atomization method such as atomization or spraying of the melt at a cooling rate of ≥ 100 K/sec which meets the claim ‘more than 10 K/s’.
In the interest of the clarity of the record, it is noted that this is product by process claim language (MPEP 2113).
Regarding claim 17, Norman and Palm teach the alloy as applied to claim 1 above and Norman teaches the formation of beneficial Al3Sc (Paragraph 0017). In view that the dispersoids are comprised of aluminum and scandium, it is taken that the Sc comprises a high concentration of the secondary phase (dispersoid).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Norman and Palm as applied to claim 1 above, and further in view of Pandey (U.S. 2006/0093512; Of Record) as evidenced by Particle Size/Mesh Conversion Chart (Of Record).
Regarding claim 2, Norman and Palm teach the alloy as applied to claim 1 above and Palm teaches that the alloy may be provided in powder form (Paragraph 0020 and 0063) but both Norman and Palm fail to teach the grain diameter of the powdered alloy.
Pandey teaches a similar aluminum alloy composition where Pandey establishes that different forms of aluminum alloy product include “ribbon, flake, or powder” and finer powder size is -325 mesh (which is equivalent to approximately 44 microns as evidenced by the Particle Size/Mesh Conversion Chart) (Paragraph 0020). A powder with particle size and/or grain diameter of 44 microns lies within the claimed range of 1 to 250 micrometers.
It would be obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the particle size (meeting claimed grain diameter) of the aluminum alloy powder of Norman and Palm to be approximately 44 microns as taught by Pandey. The ordinarily skilled artisan would specifically look to the Pandey reference because it is analogous art possessing a very similar base alloy composition that achieves excellent mechanical properties and is suitable for high temperature applications (Paragraphs 0002 and 0006).
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments, filed 11/24/2021, have been fully considered but they are not persuasive.
The 112b rejection over claims 5-10 and 12 remains because it is unclear how the finished products (i.e. wire, material, workpiece) would remain in powder form. Examiner respectfully maintains the previous recommendation to remove ‘powder’ from the affected claims.
As to Applicant’s comments at Page 2 of the Remarks, Examiner respectfully notes that the asserted language ‘by means of adapted cooling rate, ‘by means of atomization or spraying’, and ‘by means of additional processes based on powder technology such as ALM (powder-bed, etc) or spraying process’ would reasonably invoke 112f. Such language is not yet featured in the claim but could raise similar issues to those asserted above with respect to “deposited by means of powder metallurgy”.
With regard to Applicant’s arguments directed to the perceived deficiencies of Norman, Norman and Palm, and Norman, Palm, and Pandey in meeting the limitations of the amended claims, it is respectfully believed to be overcome as explained in the updated rejections above. Specifically, Norman teaches both Mg-Zn phases (in the rejection of claims 6 and 7 over Norman alone) and Norman additionally teaches Al3Sc phases (in the rejections of 1, 3-10, 12, and 15-18 as further modified by Palm). Of note, the Mg-Zn phases as well as the Al3Sc phases individually meet the claimed ‘secondary phase’. 
In response to Applicant’s argument that Norman’s process does not even involve the step of atomization or spraying, it is noted that the pending claims are drawn to the statutory category of invention of ‘product’. It has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). 
Nevertheless, it is noted that Palm teaches atomization and spraying with a cooling rate of greater than or equal to 100 K/sec (Paragraphs 0066 and 0067) and that the alloy can be provided in powder form (Paragraphs 0020 and 0063).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Palm (U.S. 2013/0312876) directed to a process for producing an aluminum-scandium-calcium alloy containing zirconium (Paragraphs 0031 and 0037) and seeks to avoid the ‘unintended coarsening of the hardening phase Al3Sc by forming an Al3ScZr phase.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738